Exhibit 21 SUBSIDIARIES OF OLIN CORPORATION1 (as of December 31, 2010) Company % Ownership (Direct/Indirect) Jurisdiction Bridgeport Brass Corporation2 IN Hunt Trading Co. MO Imperial West Chemical Co.3 NV KNA California, Inc.4 DE KWT, Inc.5 DE LTC Reserve Corp. DE Monarch Brass & Copper Corp. NY Monarch Brass & Copper of New England Corp.6 RI New Haven Copper Company6 CT Olin Benefits Management, Inc. CA Olin Business Holdings7 DE Olin Engineered Systems, Inc. DE Olin Environmental Management, Inc.8 DE Olin Far East, Limited DE Olin Financial Services Inc. DE Olin Funding Company LLC DE Olin North American Holdings, Inc. DE Olin Sunbelt, Inc. DE Pioneer Americas LLC9 DE Pioneer Companies, LLC DE Pioneer (East), Inc.3 DE Pioneer Licensing, Inc.3 DE Pioneer Transportation LLC10 DE Pioneer Water Technologies, Inc.3 DE Ravenna Arsenal, Inc. OH Sunbelt Chlor Alkali Partnership 50 DE Waterbury Rolling Mills, Inc.6 CT Winchester Ammunition, Inc. DE Nutmeg Insurance Limited Bermuda PCI Chemicals Canada Company/Société PCI Chimie Canada3 Nova Scotia, Canada Olin Canada Inc. Canada Olin Hunt Specialty Products S.r.l. Italy Olin (UK) Limited United Kingdom Reductone Brasil Ltda. Brazil Winchester Australia Limited11 Australia 1Omitted from the following list are the names of certain subsidiaries which, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary 2d/b/a "Olin Brass, Indianapolis" and "Olin Brass, Indianapolis Facility" in CA, IL, IN, NJ, NC, OH, PA,RI and TX 3Indirect subsidiary, wholly-owned by Olin’s wholly-owned subsidiary, Pioneer Companies, LLC 4Indirect subsidiary, wholly-owned by Imperial West Chemical Co. 5Indirect subsidiary, wholly-owned by Pioneer Water Technologies, Inc. 6Indirect subsidiary, wholly-owned byMonarch Brass & Copper Corp. 7This entity was formerly named A. J. Oster Co. a Delaware partnership of which Olin Corporation owns 62.05% and Olin’s wholly-owned subsidiaries, Olin Engineered Systems, Inc. owns 36.15% and Pioneer Americas LLC owns 1.80% 8In 2010 the Class B sharesheld by MACTEC were redeemed. This entity is now 100% owned by Olin. 9Indirect subsidiary, PCI Chemicals Canada Company is the sole member of Pioneer Americas LLC 10 Indirect subsidiary, Olin Business Holdings holds its membership interest 11 Olin Australia Limited was renamed Winchester Australia Limited effective 12/5/2007
